This is a Final office action for serial number 16/927,026.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 24, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of the at least three interior extension platforms are molded to include a female base of a two-part shim as claimed within claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9-14 rejected (claims dependent on a rejected claim are rejected based on their dependence unless otherwise specified)  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and drawings do not provide a clear and definite description of how the raised edges can align a shim. The specification should include a detail description of how to perform the action of aligning the shim with the platform using the raised edges therefore the specification fails to comply with the written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over https://terrylove.com/forums/index.php?threads/i-screwed-up-tiled-my-floor-too-tight-for-the-closet-flange-to-sit-flush.54906/. (herein after Terry Love) in view of Bezenek 4,776,548. The applicant is reminded that a shim is not positively claimed therefore the prior art only need to be capable of performing the functions related to the predetermined shim geometry. Terry Love (see figure below) discloses an appliance  with a base wall  for securing the appliance to a support, the appliance comprising: the base wall surrounding, either partially or completely, a void, the base wall having an exterior surface and an opposed interior surface; a contact surface extending between ends of the exterior surface and the opposed interior surface of the base wall, the contact surface being configured to secure the appliance to the support; and at least three interior extension platforms extending from the opposed interior surface of the base wall into the void, the at least three interior extension platforms extending from the contact surface on a bottom plane, the at least three interior extension platforms containing geometry specifically molded the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight  to function with predetermined shim geometry, the at least three interior extension platforms located adjacent points on the base wall so that the at least three interior extension platforms define a stable, planar foundation for the appliance.  




[AltContent: textbox (at least three extension platforms)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (void)]
    PNG
    media_image1.png
    491
    889
    media_image1.png
    Greyscale




Terry Love discloses all of the limitations of the claimed invention except for the adjustable two part shim, an appliance being a dishwasher, a cabinet or an air conditioner, raised edges. Bezenek teaches that it is known to have at least two-part shim (12 and 14) being adjustable and the female (32) base of a two part shim (12 and 14) and and raised edges (28) for aligning the shim (12). 

    PNG
    media_image2.png
    247
    395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    359
    725
    media_image3.png
    Greyscale




 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Terry Love to have included raised edges to a surface and the female base of a two part shim for leveling an appliance (such a toilet, dishwasher, cabinet or an air conditioner) as taught by Bezenek for the purpose of providing a quick means of leveling the toilet/appliance when on an uneven surface and providing the raised edges for aligning the shim. It is conventional and well known to have an appliance as a cabinet, dishwasher or an air conditioner as shown as conventional appliances see paragraph 0005, also showing it is conventional to use a shim for cabinets, etc. see page 1 of evidence patent GB2363978) therefore it would have been obvious to one having ordinary skill in the art to have the appliance as a cabinet, dishwasher or air conditioner since these are common items being equivalent when  in need of being leveled when installed on a floor. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631